Citation Nr: 1135162	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hip replacements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from October 10 to November 11, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Indianapolis, Indiana RO.  

On May 6, 2011, the Veteran appeared at the Battle Creek VA medical center (VAMC) and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010).  

The Veteran seeks entitlement to service connection for arthritis and bilateral hip replacement secondary to arthritis.  The Veteran contends that he was separated from the Army after only one month because of the arthritis that made it impossible for him to complete basic training.  After a review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

At the May 2011 hearing, the Veteran indicated that he had no medical problems prior to military service.  The Veteran testified that he kept falling down during basic training; he maintained that whatever happened during basic training accelerated his arthritis to the point that he was unable to continue his training.  The Veteran asserted that, within two weeks of his discharge from military service, he went to the University of Michigan Hospital at Ann Arbor where he was diagnosed with arthritis.  The Veteran indicated that he underwent both hip replacements with two years of discharge from service.  The Veteran indicated that he obtained those records and they were sent to the VA medical center in Lansing.  See May 2011 hearing transcript, page 5.  The representative has suggested that these records may support the Veteran's service connection claim.  Accordingly, the Veteran should be afforded the opportunity to obtain and submit these hospital records.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c) (1).  

On a VA Form 21-4142, dated in August 2007, the Veteran indicated that he had received treatment for bilateral hip replacement at the University of Michigan Hospital at Ann Arbor in 1980 or 1981.  The RO requested the records from the University of Michigan Hospital in August 2007, but received no response.  The RO subsequently requested that the Veteran resubmit his Authorization and Consent to Release Information to the VA (VA Form 21-4142) as the prior release forms had expired.  In February 2010, the Veteran submitted the requested forms to the RO.  He had signed and dated them.  Unfortunately, he had not completed the portion indicating the name and addresses of the providers to whom he was granting authorization to release records.  The RO did not contact the Veteran about the signed, blank authorization forms.  

As noted above, at his personal hearing, the Veteran reported that the treatment records from the University of Michigan Hospital, where he received treatment for a bilateral hip disorder as early as 1976, were submitted to the VA medical center in Lansing.  Significantly, a follow-up request is necessary because there is no indication that the records do not exist or that such a request would be futile.  Rather, there is a suggestion that the records exist and are at a VA facility.  Because the Veteran's VA Form 21-4142 (Authorization and Consent to Release Information to VA) has expired due to the passage of time the Veteran should be provided a new VA Form 21-4142 and informed of the necessity of executing this release and the consequences of failing to cooperate with VA's reasonable efforts to obtain these records.  See 38 C.F.R. §§ 3.159(c) (1) (i), (ii) (2010).  On remand, an additional attempt should be made to obtain the Veteran's private treatment records.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain Authorization and Consent to Release Information forms (VA Form 21-4142) from the Veteran which contain the information necessary to obtain records from the University of Michigan Hospital at Ann Arbor.  Request records from 1975 to the present.  Make follow-up requests as necessary to obtain the records.  The Veteran should be asked to submit all relevant records that he has in his possession, including any records from University of Michigan Hospital at Ann Arbor.  

2.  Ask the VAMC in Lansing, Michigan to provide copies of all relevant treatment records in its possession that were reportedly sent to that facility from the University of Michigan Hospital at Ann Arbor, including, but not limited to, any and all handwritten or typewritten (i.e., non-electronic) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived.  If no so such records are available, the VAMC should be asked to note that fact in writing.  The response(s) received, and any evidence obtained, should be associated with the claims file.  

3.  Thereafter, the AOJ must schedule a VA examination to assess whether arthritis or hip disability is traceable to the Veteran's period of military service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  Following a review of the medical records, as well as the Veteran's lay statements in the claims file, the examiner must state whether any arthritis or hip disorder is related to the Veteran's period of military service from October to November 1975.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished  in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to provide due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

